                                                                                                       E-FILED
                                                                        Monday, 02 August, 2021 05:41:50 PM
                               UNITED STATES DISTRICT C                 OURT Clerk, U.S. District Court, ILCD
                                  CENTRAL    DISTRICT OF         ILLINOIS

          UNITED STATES OF AMERICA                           GOVERNMENT’S AMENDED
                       V.                                    EXHIBIT LIST
              SHEFFLER, ET AL.                                   Case Number:         19-30067

PRESIDING JUDGE                           PLAINTIFF’S ATTORNEY                  DEFENDANT’S ATTORNEY

         Honorable Sue E. Myerscough              Timothy A. Bass                      Feldman/Wasser
                                                  Eugene Miller                        Vig Law Offices
TRIAL DATE (S)                            COURT REPORTER                        COURTROOM DEPUTY
              August 9, 2021                       Lisa Cosimini                      Diane Meadows
  PLF.      DEF. DATE
  NO.       NO. OFFERED
                        MARKED ADMITTED                    DESCRIPTION OF EXHIBIT
Group                                     IDOC Custodial Records of Inmate Larry Earvin
 Ex. 1

   2                                      Aerial photograph of Western Illinois Correctional Center

   3                                      Diagram of interior of Western Illinois Correctional Center

   4                                      Personnel and Training Records for Alex Banta (Academy
                                          and In-Service)
                                          Personnel and Training Records for Todd Sheffler (Academy
   5
                                          and In-Service)
                                          IDOC Video Surveillance (R-1 A, B, C, D Wings, Bullpen,
   6
                                          Admin., Segregation)
                                          Video still photographs from R1-B Wing
   7
                                          Video still photographs from R1-C Wing
   8
                                          Video still Photographs from R1-D Wing
   9
                                          Video still Photographs from Bullpen
   10
                                          Video still Photographs from Admin Building
   11
                                          Video still photographs from Segregation Building
   12
                                          Agent re-enactment Videos at R1
   13
                                          Comprehensive video stills from Exhibit 6 with identified
   14
                                          participants
Group                                     Photographs of interior and exterior of R1 House at Western
Ex. 15                                    Illinois Correctional Center
PRESIDING JUDGE                              PLAINTIFF’S ATTORNEY            DEFENDANT’S ATTORNEY
                                                     Timothy A. Bass                Feldman/Wasser
         Honorable Sue E. Myerscough                 Eugene Miller                  Vig Law Offices

TRIAL DATE (S)                               COURT REPORTER                  COURTROOM DEPUTY
                 August 9, 2021                       Lisa Cosimini                 Diane Meadows
  PLF.      DEF.    DATE
  NO.       NO.    OFFERED
                           MARKED ADMITTED                    DESCRIPTION OF EXHIBIT

 Group                                       Photographs of exterior at Western Illinois Correctional
 Ex. 16                                      Center (outside R1, bullpen, Admin., Segregation)

 Group                                       Photographs of interior of Segregation at Western Illinois
 Ex. 17                                      Correctional Center
 Group                                       Photographs of Larry Earvin in Segregation Building
 Ex. 18
 Group                                       Photographs of IDOC staff in Healthcare Building at
 Ex. 19                                      Western Illinois Correctional Center
 Group                                       Photographs of Larry Earvin dentures
 Ex. 20
 Group                                       Medical records from St. John’s Hospital, Springfield,
 Ex. 21                                      Illinois
 Group                                       Medical records from St. Mary’s Hospital, Centralia,
 Ex. 22                                      Illinois
 Group                                       Medical records from Culbertson Memorial Hospital,
 Ex. 23                                      Rushville, Illinois
 Group                                       Medical records from IDOC
 Ex. 24
 Group                                       Nurse’s notes from Exhibit 24
 Ex. 25
 Group                                       IDOC Incident Reports (Banta, Sheffler, Hedden)
 Ex. 26
 Ex. 27                                      Hospital photographs of Larry Earvin

 Ex. 28                                      Hospital video recording of Larry Earvin


 Ex. 29                                      ISP Video Interview of Alex Banta


 Ex. 30                                      ISP Video Interview of Todd Sheffler


 Ex. 31                                      FBI Video Interview of Todd Sheffler
PRESIDING JUDGE                              PLAINTIFF’S ATTORNEY          DEFENDANT’S ATTORNEY
                                                     Timothy A. Bass                Feldman/Wasser
         Honorable Sue E. Myerscough                 Eugene Miller                  Vig Law Offices

TRIAL DATE (S)                               COURT REPORTER                COURTROOM DEPUTY
                 August 9, 2021                       Lisa Cosimini                 Diane Meadows
  PLF.      DEF.    DATE
  NO.       NO.    OFFERED
                           MARKED ADMITTED                    DESCRIPTION OF EXHIBIT

 Ex. 32                                      ISP Video Interviews of Tyler Shears

 Ex. 33                                      Internal Telephone Records from IDOC-WICC

 Ex. 34                                      Telephone records of Todd Sheffler, Willie Hedden and
                                             Alex Banta

 Group                                       Summary charts of Exhibits 33 and 34
 Ex. 35
 Group                                       Witness Immunity Letters
 Ex. 36
 Ex. 37                                      Willie Hedden Plea Agreement


 Ex. 38                                      Autopsy Photographs

 Ex. 39                                      Demonstrative Anatomical Charts

 Ex. 40                                      Redacted answers to civil complaint by Alex Banta and
                                             Todd Sheffler (19-CV-310)
